                '\
                     I
Case: 4:18-cr-00392-CDP-PLC Doc. #: 111 Filed: 11/14/19 Page: 1 of 4 PageID #: 556


                                                                                               f1lED
                                            UNITED STATES DISTRICT COURT
                                            EASTERN DISTRICT OF MISSOURI                    NOV 14 2019
                                                  EASTERN DIVISION                        U S. DISTRICT COURT
                                                                                        EASTERN DISTRICT OF MO
                                                                                               ST.LOUIS
  UNITED STATES OF AMERICA,                              )
                                                         )
  Plaintiff,                                             )
                                                         )
  v.                                                     ) No. S2-4:18 CR 392 CDP/PLC
                                                         )
  LISA M. BAUMANN and                                    )
  SAMUEL MARION SMITH, JR.,                              )
                                                         )
  Defendants.                                            )

                                      SECOND SUPERSEDING INDICTMENT

                                                       COUNT I

          The Grand Jury charges that:

          At all times pertinent to the charges in this indictment:

          1. Federal law defined the term:

          (a) "minor" to mean any person under the age of eighteen years (18 U.S.C. § 2256(a));

          (b) "sexually explicit conduct" to mean actual or simulated

                         (i) sexual intercourse, including genital-genital, oral-genital, anal-genital, or oral-

                         anal, whether between persons of the same or opposite sex,

                         (ii) bestiality,

                         (iii) masturbation,

                         (iv) sadistic or masochistic abuse, or




                                                            1
Case: 4:18-cr-00392-CDP-PLC Doc. #: 111 Filed: 11/14/19 Page: 2 of 4 PageID #: 557



                  (v) lascivious exhibition of the genitals or pubic area of any person (18 U.S.C.

                  § 2256(2)(A)); and

          (c) "computer" to mean an electronic, magnetic, optical, electrochemical or other high

  speed data processing device performing logical, arithmetic or storage functions, including any
                                    '
  data storage facility or communications facility directly related to or operating in conjunction

  with such device. (18 U.S.C. § 2256(6)).

          (d) "child pornography" to mean any visual depiction, including any photograph, film,

  video, picture, or computer or computer-generated image or picture, whether made or produced

  by electronic, mechanical, or other means, of sexually explicit conduct, where--

                  (A) the production of such visual depiction involves the use of a minor engaging

                  in sexually explicit conduct; or

                  (C) such visual depiction has been created, adapted, or modified to appear that an

  identifiable minor is engaging in sexually explicit conduct.

          2. The "Internet" was, and is, a computer communications network using interstate and

  foreign telephone lines to transmit data streams, including data streams used to store, transfer and

  receive graphic files.

          3. Between on or about June 1, 2014, and on or about August 11, 2017, in the Eastern

  District of Missouri, and elsewhere,

                                         LISA M. BAUMANN,

 the defendant herein, did knowingly employ, use, persuade, induce, entice, "GB," who was a

 minor, to engage in sexually explicit conduct, specifically, defendant photographed "GB" in a

  lascivious display of his genitals, and said sexually explicit conduct was for the purpose of

                                                     2
Case: 4:18-cr-00392-CDP-PLC Doc. #: 111 Filed: 11/14/19 Page: 3 of 4 PageID #: 558



  producing visual depictions of such conduct, and such depictions were produced using Samsung

  Galaxy S3 cell phone,

  In violation of Title 18, United States Code, Section 2251(a) and punishable under Title 18,

  United States Code, Section 2251 (e).

                                               COUNT II

         The Grand Jury further charges that:

          1.     The allegations contained in paragraphs one and two of Count I of this Indictment

  are incorporated by reference as if fully set forth herein.

         2.      That Samuel Marion Smith, Jr., was convicted of Criminal Sexual Conduct, Third

  Degree (Person Thirteen through Fifteen), on December 17, 1996, in the 38th Circuit Court,

  Monroe County, Michigan.

         3.      In or around July 2017, in the Eastern District of Missouri, and elsewhere,

                                          LISA M. BAUMANN

                                                   and

                                  SAMUEL MARION SMITH, JR.,

  violated Title 18, United States Code, Sections 2423(b) and 2, by Samuel Marion Smith, Jr.,

  traveling to the Eastern District of Missouri, and while in the State of Missouri, Samuel Marion

  Smith, Jr., touched the penis of G.B., a minor, and attempted to insert G.B. 's penis into Lisa M.

  Baumann's vagina, in violation of Mo. Rev. Stat. §§ 566.034 (2017) and 566.061 (2017), and

  In violation of Title 18, United State Code, Section 2423, and punishable under Title 18, United

  States Code, Section 2426.




                                                    3
Case: 4:18-cr-00392-CDP-PLC Doc. #: 111 Filed: 11/14/19 Page: 4 of 4 PageID #: 559




                                               COUNT III

         The Grand Jury further charges that:

          1.     The allegations contained in paragraphs one and two of Count I of this Indictment

  are incorporated by reference as if fully set forth herein.

         2.      That Samuel Marion Smith, Jr., was convicted of Criminal Sexual Conduct, Third

  Degree (Person Thirteen through Fifteen), on December 17, 1996, in the 38th Circuit Court,

 Monroe County, Michigan.

         3.      In or around July 2017, in the Eastern District of Missouri, and elsewhere,

                                  SAMUEL MARION SMITH, JR.,

 the defendant herein, committed the felony offense involving a minor charged on Count Two of

 this Indictment and defendant committed this offense at times when he was required to register

  as a sex offender under the laws of the State of Michigan,

 In violation of Title 18, United States Code, Section 2260A.


                                                         A TRUE BILL.


                                                         FOREPERSON

 JEFFREY B. JENSEN
 United States Attorney



 ROBERT F. LIVERGOOD, #35432MO
 Assistant United States Attorney




                                                    4
